JUDG WDODS

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

9 CV

Nurbu Lama;

   

aka Chin Yuan Chu:

 

 

 

 

 

 

 

Zambala Inc
Write the fuil name of each plaintiff.
(Include case number if one has been
assigned}
-against-
New Century Foundation; COMPLAINT
Yuan Miao; Emilia Wang;
Vay Hong: . .
Angela Chen; Do you want a jury trial?
David Holland OYes ONo
ene: So eS
Craig J Beauchamp; So bs
Tom Moore; we Ee .
“Winstort Kevin NcKessorr, 0 OE
Go Daddy; Me RG an
Facebook t 4
; So mF
Write the fuil name of each defendant. If you need more ™ Sp
space, please write “see attached” in the space above and ae Ps
attach an additional sheet of paper with the full list of “wo
names. The names jisted above must be identical to those se &
contained in Section 11. a
. %

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual's birth; a minor’s initials; and the last four digits of a financial account number.

 

See Federai Rule of Civil Procedure 5.2.

 

 

Rev. 1/9/17

 
I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

?

What is the basis for federal-court jurisdiction in your case?
Federal Question
Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?
Section 1 Sherman Anti-trust Act; Section 4, 15, and 16 of the Clayton Antitrust Act

 

Civil Racketeer Influenced and Corrupt Organizations Act: 18 USC (c)
Federal Corrupt Practice section 78ff(c)(2)
Identity Theft and Assumption Deterrence Act 1998; Perjury 18 USC 1623

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties
Of what State is each party a citizen?

The plaintiff, Nurbu Lama , is a citizen of the State of
(Plaintiff's name)

 

New York

{State in which the person resides and intends to remain.)

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

if more than one plaintiff is named in the complaint, attach additiona! pages providing
information for each additional plaintiff.

Page 2
if the defendant is an individual:

The defendant, Yuan Miao & Emilia Wang , is a citizen of the State of

{(Defendant’s name)

 

Nevada

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

 

if the defendant is a corporation:
The defendant New Century Foundation
the State of California

and has its principal place of business in the State of USA, China and South Asia

, 1s incorporated under the laws of

 

 

 

or is incorporated under the laws of {foreign state)

 

and has its principal place of business in

 

if more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

II. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

 

 

 

 

 

Nurbu _ __lama _
First Name Middle initial Last Name .
99 Wail Street, Suite 594

Street Address

New York NY 10005

County, City State Zip Code
2127261901 nurbulama999@gqmail.com
Telephone Number Email Address {if available}

Page 3

 
B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:

Defendant 2:

Defendant 3:

Yuan Miao
First Name Last Name
Principle Officer and Founder of New Century Foundation (‘NCF')

 

Current Job Title {or other identifying information)
8318 Hampshire Bay Street

Current Work Address {or other address where defendant may be served)

 

 

Las Vegas NV 89139
County, City State Zip Code
Emilia Wang

First Name Last Name

NCF Spiritual Teacher and Yuan Miao Personal Assistant

 

Current Job Title {or other identifying information)

8318 Hampshire Bay Street

 

Current Work Address (or other address where defendant may be served)

 

 

Las Vegas NV 89139
County, City State Zip Code
Angela Chen

First Name Last Name

CEO of New Century Foundation

 

Current Job Title {or other identifying information)

2021 The Alameda, Suite 330

Current Work Address (or other address where defendant may be served)

San Jose CA 95126

 

County, City State Zip Code

Page 4
Defendant 4. . Wu Hong People Republic of China Resident serve to Craig Beauchamp

 

First Name Last Name
Representative of Wu Hong

Current Job Title {or other identifying information)
PO BOX 25857

Current Work Address {or other address where defendant may be served)

Santa Ana CA 92799
County, City State Zip Code

 

 

 

II. STATEMENT OF CLAIM
Place(s) of occurrence: Global attack China Taiwan USA

 

Date(s) of occurrence: 2019; 2015; 2013; 2011

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

Please see attached Compiaint

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5
 

 

 

 

 

 

 

 

 

 

INJURIES:

if you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

Loss of Livelihood

 

Loss of family

 

 

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

Maximum damages under the applicable laws

 

 

 

 

 

Page 6
V. PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1} the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

l agree to notify the Clerk's Office in writing of any changes to my mailing address. |
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an {FP application.

March 5 2019 ee

 

 

 

 

 

 

Dated Plaintiff's Signature
Nurbu Lama
First Name Middle fnitial Last Name
99 Wail Street, Suite 594
Street Address
New York NY 10005
County, City State Zip Cade
2127261901 nurbulama999 @gmail.com
Telephone Number Email Address (if available}

T have read the Pro Se (Nonprisoner)} Consent to Receive Documents Electronically:
M Yes LINo

If you do consent to receive documents electronically, submit the completed form with your
complaint. if you do not consent, please do not attach the form.

Page 7
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Nurbu Lama:
Namygyal Dhonup

Write the full name of each plaintiff or petitioner.

 

 

Case No. CV
~against-
New Century Foundation; NOTICE OF MOTION
Yuan Miao; Emilia Wang FEDERAL COMPLAINT

 

Write the full name of each defendant or respondent.

PLEASE TAKE NOTICE that PLAINTIFF NURBU LAMA ET AL

 

plaintiff or defendant name of party who is making the motion
requests that the Court:

STOP THIS SHAM ORGANIZATION BY VIRTUE OF AN EQUITBALE INJUCTIVE ORDER TO
PREVENT AND RESTRAIN THEM FROM CAUSING FURTHER VIOLATIONS IN THE LAW. DISSOLVE

THE ENTITY.
DISGORGE THIER PROFITS
AWARD THE DAMAGES FOR THE BREACHES AND UNJUST ENRICHMENT GLAIMED HEREIN.

Briefly describe what you want the court to do. You should also include the Federal Rute(s} of Civil Procedure or
the statute under which you are making the motion, if you know.
In support of this motion, I submit the following documents {check all that apply}:

&] a memorandum of law

lx] my own declaration, affirmation, or affidavit

i] the following additional documents: COMPLAINT

MARCH 05 2019 BZ

 

 

 

 

Dated Signature
NURBU LAMA

Name Prison Identification # (if incarcerated)

99 WALL STREET, SUITE594 NEW YORK NY 10005
Address City State Zip Code
212 726 1901 nurbulama999 @ gmail.com
Telephone Number (if avaliable} E-mail Address fif availabie}

SDNY Rev: 5/24/2016
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Nurbu Lama; Namygyal Dhonup
Zambala Inc

Fil in above the full name of each plaintiff or petitioner.

 

 

 

 

 

Case No. CV
-against-

New Century Foundation; Yuan Miao; Emilia Wang;Angela Chen
David Holland; Dougias Pettibone; Craig Beauchamp; Tom Moore
Winston Kevin McKesson; Do Daddy; Facebook

Fill in above the full name of each defendant or

respondent.

DECLARATION

Provide an Affidavit duly sworn under Oath in support of
Complaint submitted in the US District Court Southern Div.

Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant's
Motion for Summary Judgment.”

L Nurbu Lama , declare under penalty of perjury that the

 

following facts are true and correct:

in the space below, describe any facts that are relevant to the motion or that respond to a court
order. You may also refer to and attach any relevant documents.

Please fer to the attached Affidavit duly sworn and submitted as part of this submission.

 

 

 

 

 

Rev, 6/30/16
Please refer to attached Affidavit.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attach additional pages and documents if necessary. I>

 

 

 

March 05 2019

Executed on (date) Signature
NURBU LAMA

Name Prison identification # (if incarcerated}

99 WALL STREET, SUITE 594 NEW YORK NY 10005
Address City State Zip Code

212 726 1901

nurbulama999 @ gmail.com

 

Telephone Number {if available)

E-mail Address (if available}

Page 2
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Nurbu Lama;
Namygyal Dhonup

Write the full name of each plaintiff or petitioner.

 

 

 

 

Case No, CV
-against-
New Century Foundation; NOTICE OF MOTION
Yuan Miao; Emilia Wang FEDERAL COMPLAINT

 

Write the full name of each defendant or respondent.

PLEASE TAKENOTICE that PLAINTIFF NURBU LAMA ET AL

 

plaintiff or defendant name of party who is making the motion
requests that the Court:

STOP THIS SHAM ORGANIZATION BY VIRTUE OF AN EQUITBALE INJUCTIVE ORDER TO
PREVENT AND RESTRAIN THEM FROM CAUSING FURTHER VIOLATIONS IN THE LAW. DISSOLVE

THE ENTITY.
DISGORGE THIER PROFITS

AWARD THE DAMAGES FOR THE BREACHES AND UNJUST ENRICHMENT CLAIMED HEREIN.

Briefly describe what you want the court to do. You should aiso include the Federal Rulefs)} of Civil Procedure or
the statute under which you are making the motion, if you know.

In support of this motion, I submit the following documents (check all that apply):
i] amemorandum of law
[x] my own declaration, affirmation, or affidavit

] the following additional documents: COMPLAINT

MARCH 05 2019 “EZ,

 

 

 

 

Dated Signature —

NURBU LAMA

Name Prison identification # (if incarcerated}

99 WALL STREET, SUITE594 NEW YORK NY ~— 10005
Address city State Zip Code
212 726 1901 nurbulama999@gmail.com
Telephone Number {if available} E-mail Address (if available)

SDNY Rev: 5/24/2016
Please refer to attached Aftidavit.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attach additional pages and documents if necessary.

March 05 2019

 

 

 

Executed on {date} Signature
NURBU LAMA

Name Prison Identification # (if incarcerated)

99 WALL STREET, SUITE 594 NEW YORK NY 10005
Address City State Zip Code

212 726 1901

nurbulama999 @gmail.com

 

Telephone Number (if available)

E-mail Address (if-available)

Page 2
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Nurbu Lama; Namygyal Dhonup
Zambala Inc

Fill in above the full name of each plaintiff or petitioner.

 

 

 

 

Case No. CV
-against-

New Century Foundation; Yuan Miao: Emilia Wang:Angela Chen
David Holland; Douglas Pettibone; Craig Beauchamp; Tom Moore
Winston Kevin McKesson; Do Daddy; Facebook

Fill in above the full name of each defendant or

respondent.

DECLARATION

Provide an Affidavit duly sworn under Oath in support of
Complaint submitted in the US District Court Southern Div.

Briefly explain above the purpose of the deciaration, for example, “in Opposition to Defendant's
Motion for Summary Judgment.”

L Nurbu Lama , declare under penalty of perjury that the

 

following facts are true and correct:

In the space helow, describe any facts that are relevant to the motion or that respond to a court
order. You may also refer to and attach any relevant documents.

Please fer to the attached Affidavit duly sworn and submitted as part of this submission.

 

 

 

 

 

Rev. 6/30/16
 

 

 

Nurbu Lama
99 Wail Street
Suite 594
New York City
New York
10005

E-mail nurbulama999@qmail.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

1) NURBU LAMA
2) NAMYGYAL DHONUP
3) ZAMBALA INC,

Plaintiff,
Vv

1) NEW CENTURY FOUNDATION;
2) YUAN MIAO:

3) EMILIA WANG;

4) WU HONG;

5) ANGELA CHEN:

6) DOUGLAS J. PETTIBONE

7) CRAIG J BEAUCHAMP;

8) WINSTON KEVIN MCKESSON
9) THOMAS E MOORE

Defendants,

Case No.: CV

 

COMPLAINT

 

 

 

COMPLAINT]

 
 

 

 

Plaintiff Lama Nurbu a resident of New York and Namygyal Dhonup also known as Chin
Yuan Chu; founder and owner of Zambala inc, individually and collectively bring this
action under Section 1 of the Sherman Antitrust Act Sections [ 4, 15 and 16] of the
Clayton Trust Act and [certain state laws for actual damages, treble damages, punitive
damages, declaratory and injunctive relief, costs of suit pre-and post-judgment interest,

and other relief, and submit as follows

Nature of the Action and Urgency

This case involves contracts, combinations and conspiracies played out at many levels.

1) To exploit the faith and belief of the public and capitalize on same;

2) To operate a sham organization utilizing the identity of Tibetan Buddhism and|
Hinduism;

3) To trap and ensnare innocent Lamas and monks straight fram the monastery into the
organization;

4) To exploit their innocence, talent, identity and spiritual lineage to their own
economic advantages and propaganda;

5) To destroy the sanctity of these traditions;

6) To publicly persecute genuine practitioners of these ancient traditions and prevent
them from earning a livelihood, this furthers their conspiracy and injures the

Plaintiffs and the Public at targe in the process.

COMPLAINT2

 
 

 

 

7) To utilize and manipulate the US Government to provide immigrant statuses as per
their whims and publicize this to their Chinese students to gain validation and
credibility of their organization, this furthers their conspiracy and injures the Plaintiff
and the public in the process.

8) To utilize and manipulate the US Judiciary to issue orders based on false evidence
and then utilize these Court verdicts to give them credibility, to further their
conspiracy and injures the Plaintiff and the public in the process.

9) To utilize these USA Court verdicts to globally attack the image of Tibetan Buddhism;
and Hinduism and dissuade the public from the genuine practitioners and to join
their organization instead, which does not have roots in these ancient traditions but|

in the CCP (China Communist Party).

Jurisdiction and Venue

The Court has subject matter jurisdiction over this action under 28 U.S.C. $$1331, 1332,
1337(a) and 1367(a) and pursuant toSection 4 and 16 of the Clayton Act 15 U.S.C. $$15{a)
and 26 and 28 U.S.C. $1391 (b),(c ) and (d). URGENCY injunctive relief sought and the RICO
statute 18 USC $$ 1961, et seq Rolls Royce Motors Inc. v Charles Schmitt &co. 657 Supp.

1040, 1055 (S.D.N.Y) 1987,

COMPLAINT3

 
 

 

 

 

Venue is proper is this District pursuant to Section 4, 12 and 16 of the Clayton ACt, 15
U.S.C. Section 15(a), 22, 26 and 28 U.S.C Section 1391 (b) (Cc) and @). Given the
international nature of this dispute, the accessibility and international exposure of New
York for ali parties. The. Plaintiff’s prima facie burden is met by showing that a
defendant has contacts with the United States. Minimum contacts with the forum
state, as required under the traditional long term jurisdiction analysis, is not necessary.
A Defendant’s contact with the United States is sufficient to satisfy the requirements of
due process. Dooley v United Technologies Corp. 786 F Supp. 65 71 (D.D.C. 1992) Accord
Cory 468 F.3d at 1230-31; Boon Partners 917 F Supp at 397; Herbstein v Bruetman 768 F.
Supp 79,81 S.D.N.Y 1991). Each Defendant is subject to personal jurisdiction because each

transacted business throughout the United States, including in this District.

| Defendants’ activities and those of their co-conspirators, were within the flow of, were
intended to, and did, in fact, have a substantial effect on foreign and interstate
commerce. During that period Defendants used the instrumentalities of interstate
commerce, the instrumentalities of the judiciary and the instrumentalities of the US

Government to further their conspiracy.

COMPLAINT4

 
 

 

 

 

The sanctity of our Governmental and Judicial systems rest on the social conscience on
its users, especially the members of the Judicial system and the Bar Associations are
meant to be Guardian of the integrity of the Judiciary. However the conspiracy has
deepened and furthered into this system that has had the effect of rendering Court
verdicts that are in fact ultra vires and in clear breach of the fundamental rights of the

Plaintiffs and with consequences for the public at large.

This application is urgent. Defendants 1 - 5 are illusive. The Founder has frequently
made statements that one day she would disappear and live in a secluded remote place.
We are submitting this to the Court at the same time as the DA and AG offices whom
have been informed of this matter and requested a letter and details be posted to their
bureau of investigations. The US government has the option to join these proceedings
with us or to commence separate proceedings as they deem fit. We reserve the right to

amend pleadings and to add further parties as the case develops.

There is a real likelihood this organization may cause the death of persons, dissipate
their assets and further their conspiracy if the Court and the Government are not put on
notice as soon as possible, Given the extent of their infiltration of manipulation and

deceit into our society.

COMPLAINTS

 
 

 

 

The Parties

Lama Nurbu - Lama from the Gelug lineage born in a noble Tibetan origin family and
raised and taught in the Sera monastery in India. Under persecution from the NCF
organization to return to them. They utilized his Tibetan identity, his chanting, his
talent to profit from and give legitimacy to their organization. In the process they

destroy his family ties and any chance to earn a livelihood.

Namygyal Dhondup -~ Life time practitioner Nyigma Kaju lineage - Hosting may Lamas
and Authentic Tibetan gurus since childhood. Persecuted by the organization who

published false claims about him with the impact of causing a decrease in his business,

loss of family ties and USA operations are now on the verge of bankruptcy.

Zambala Inc. - is a Taiwan based industry that operates in the South Asia as well as the
USA founded by the Second Plaintiff. Principal place of business in Taiwan with branches
in the USA. The company trades in commodities that serve the needs of the spiritual

communities and the public at large.

New Century Foundation - a registered non-profit in the USA California that operates
throughout the USA, People Republic of China and South Asia that claims to provide

enlightenment to people based on the background of their leader Yuan Miao. Its

COMPLAINT6

 
 

 

 

principal place of business in the Peoples Republic of China and its transacts and
conducts business in the United States. This organization has established centers in all
of Asia especially in every major city in China, Taiwan, Singapore and Malaysia. Its

centers exploded like mushrooms after they utilized the identity of the first Plaintiff.

Yuan Miao The Founder and principal officer of the organization describes herself as
from Tibetan decenet, an incarnation of the Avalokita Ishwara. She was formely a CCTV

high level officer and her father a high level officer of the China Communist Party.

Emilia Wang also known as Llao Liao named by Yuan Miao meaning the terminator is
the personal Assistant of Yuan Miao, a follower of Miao that does everything at her
bidding, to the extent of manipulating the judiciary and the public. In her desire to have
a comfortable living provided to her by NCF. She has been promoted within the
organization to the next in command and has property interests and lives together with

Yuan Miao. Both are residents of Nevada at the time of writing this.

| Wu Hong - Another lady like Emilia Wang that would do the bidding of Yuan Miao. Her
principal address is in the Peoples Republic of China. She has initiated a false case and
another pawn in the manipulation of the judiciary to further the crime and conspiracy of

the organization.

COMPLAINT?

 
 

 

 

Angela Chen - is the CEO of NCF, resident in California. She holds herself out as a
lawyer offering immigration advice. During the initial conversation she gains all your
identity. Feeds this to Miao who then repeats this to the new intake, manipulated into

believing Yuan Miao to be a Divine incarnation.

David Holland - Another person like the others seeking the easy life offered by the NCF
organization and that has a very close relationship with Yuan Miao. He was used as a

pawn to provide false evidence in Court.

Douglas Pettibone - is the lawyer of Emilia Wang and possibly Wu Hong too. Presenting

false evidence in Court and obtaining verdicts based on such fabricated and fake
evidence is part and parcel for him. His actions further the conspiracy and injure the

Plaintiff and the Public at large.
Craig J Beauchamp ~ Another lawyer of the same category as Douglas Pettibone that

will further the conspiracy in Court without acknowledging their foremost duty of being

an Officer of the Court.

COMPLAINTS

 
 

 

 

Tom Moore - The lawyer initially hired for the first Plaintiff to defend a fake case. He
came up with a settlement with the other side that he did not communicate to the]
Plaintiff. in trial he acted like the poodle of Douglas. Either due to a lack of

competence or conflict of interest.

Winston Kevin McKesson - The second lawyer hired by the first Plaintiff to appeal the
first fake case. As with the first lawyer, contracted with the Plaintiff to defend and safe
guard him. in fact buried him. Refused to update him on the appeal until it was lost
and out of time. Refused to update him on the second fake case initiated by Wu Hong.

A motion to include that case with this proceeding will be made. Given that it is part of

the conspiracy and in fact corroborates it.

Go Daddy ~ they are hosting a domain by the name of lamanorbu.com this was set up to
publish the Court Verdicts obtained in the Defendants favor and publish their
propaganda. in this respect they are a vehicle to further the conspiracy and their

addition to these pleadings is to put them on notice of same.

Facebook ~ they pubticizing the attacks made by anonymous persons on Facebook. They
cannot take down any of these false claims without a Court Order. So in the interim

they are a conducive vehicle for the activities and the conspiracy of the Defendants.

COMPLAINTS

 

 
 

 

Other Parties - We reserve to add other Parties involved in this conspiracy as soon as we

gain their details and to add them to this Complaint accordingly.

Factual Background

Tibetan Buddhism and Hinduism are ancient traditions with rich heritage backgrounds.
There is increasingly groups of Chinese who claim to betong to such lineages in these
ancient traditions without any proof thereof and then claim to be purists and publicly
condemn the ancient practice of Tibetan Buddhism and Hinduism associating it with
sexual abuse and advising the public to stay clear of the Tibetan Lamas and Gurus. They
are new to the traditions yet condemn the ancient. It seems to be a common pattern.
they seek to monopolize and capitalize on the spiritual market. Where such ancient
traditions in the past fostered debate and differences amongst the different strands.
These particular groups are out to make money. They play on the faiths and emotions
and sell their services. At the same time destroy the genuine practitioner of these
ancient traditions. This serves two purposes:

1) to destroy the authenticity of the tradition as part of their conspiracy;

2) To eliminate competition so that their market share is not diluted.

The First Plaintiff joined the organization in the belief that their leader was a Divine

incarnation as she claimed. She exploited his faith and belief. He joined the

COMPLAINTIO

 
 

 

 

organization with the intention to transform the Tibet and China conflict and bring
peace and harmony between the communities and peace in the world at large. He had
clung to the belief that this was an organization that would benefit society at large.
However the events that unfolded within a few years shattered any illusion of that. He
realized he was in fact a dangerous game and part of a conspiracy that in fact is out to

|}do damage to Tibetan Buddhism and Hinduism.

He was first hooked into this organization because he needed legal help with his US
citizenship immigration. Angela Chen a member of the NCF held herself out as a lawyer.
During the initial exchange she obtained as much detail regarding his background. He
was then introduced to their leader Yuan Miao who utilizes the information that was
provided to her by Angela Chen and then plays on the emotion and faith on the Plaintiff
who is devoted to the Divine Mother above all else. She claims to people that the USA

granted her citizenship on account of her special skills.

He joins the organization in the betief of her claims, believing that this organization will
transform conflict. He is paid USD 300 a month and is asked to contribute USD 185 of
this to the rental accommodation. He is not free to choose his own accommodation and
has to live with the leader. His passport is retained by them and all of his activities are

controlled by them.

COMPLAINT 11

 
 

 

Within months of his joining the organization, books are published in his name in
Chinese and English. Love Sutra Lama is a book written and published by the
Defendants 1-5. His image and monk picture is utilized on the front without his
expression permission. Being raised in a monastic tradition he naturally obeys

authority and genuinely believed she was such an incarnation as she expressly claimed.

CDs of his chanting are widely published and circulated. He is driven and taken to each
of the teachings and workshops by the Defendants. His teaching and workshops itself
bring in USD 3000 - 5000 in weeks or months. He was a cash cow for the organization

| and possessed by same.

The organization mandated that he not be in touch with his family or close friends, and
playing on his faith and devotion to the Divine Mother deprived him of his monastic
robes. The second Defendant forced him to sleep with her on account of being initiated
into the group. Then marketed his devotion to the Divine Mother claiming she granted

him enlightenment and empowerment.

There was another layer of secrecy within the organization at the time Fay wang Dai Dai

Wang Yen-Fay and Peggy (full names to be provided in due course) were her close

COMPLAINT12

 
 

 

 

attendants. She would frequently prepare a mixture and provide them to drink. These
two persons knew all her secrets. The Plaintiff was eventually taken into the inner

circle and then came to realize that this was in fact a sham organization.

The Defendant manipulated the US immigration regarding her status and she used this
to her claims of divinity before her students in China. In China she freely opens up
centers in all the major cities and openly criticizes the organization she claimed

political asylum from in the USA.

Her teachings were not uniform they were polarized depending on which country
audience she is in. The purpose of her organization was to make money and it would go
at any lengths to do so, even to the extent of defrauding many people and exploiting

their wealth in the name of religion and faith.

The Love Sutra Lama book was entirely the propaganda of the Defendants 1-5. It
completely utilized and destroyed the identity of the Plaintiff and the wider community
at large which they represent. It later transpired that this was part of a conspiracy from
Chinese groups who are out to destroy Tibetan Buddhism and Hinduism by utilizing
Tibetan Buddhism and Hinduism itself. The Yoga market represents a USD 80 billion

dollar market.

COMPLAINTI3

 
 

 

 

The Plaintiff was not allowed to have any relationships outside the circle of the
organization nor was he permitted to leave the organization. He was bound in lifelong

servitude. He had to run away in the dark of night.

To get him back the Defendants further another conspiracy. They alleged sexual assault
and rape cases on him and sent letters demanding payment of USD 50,000 ~- USD
100,000 to his Adopted Mother. They circulated these alleged claims to all the students

he met and everyone he knew.

They initiated claims on him in the Judiciary which were entirely false. They
| manipulated the entire Court Process and the judiciary. Then they utilized these Court
verdicts to cause more damage and anti-competitive behavior. Till date this saga still
continues. They will continue this until Plaintiff does not return back to their
organization. Their wider conspiracy to destroy Tibetan Buddhism and Hinduism

continues.

They have actively published false information on the second Plaintiff and on account of
them using and abusing the identity of the first Plaintiff their organizations have

expanded. As a result of their manipulation and deceit the Plaintiffs have been harmed.

COMPLAINTI4

 
 

 

 

The Defendants publicize the following statements which corroborate this conspiracy
and anti-trust behavior. All these signs prove that Tibetan “Buddhism” is an evil cult
and the sexual assaults by the lamas are not merely isolated cases because its |
doctrines are fundamentally wrong. derived from the Brahman‘s sexual practice, which

is not the Buddha dharma. it is time these practitioners wake up to this realization.

Plaintiff and the public at large have been harmed by the Defendants conspiracy,

manipulation and deceit. Please see the attached Affidavits of the Plaintiffs.

 

Equitable tolling of the statute of limitations due to Defendants’ concealment_of the

conspiracy .

Defendants actively and effectively concealed their collusion as submitted herein, from
Plaintiffs. As a result of Defendants fraudulent concealment and illegal activity, all

applicable statutes of limitations affecting Plaintiffs’ claims have been tolled.

Defendants conspiracy was by its nature secretive and self-concealing. Defendants |
engaged in a form of manipulation and deceit, which is inherently self concealing and
could not be detected by Plaintiffs. The secret nature of Defendants’ conspiracy ~ which
relied on deceit, manipulation prevented plaintiffs from uncovering their unlawful

conduct.

COMPLAINTIS5

 

 
 

 

Moreover Defendants actively conspired to conceal their unlawful conduct. The active
steps taken by the Defendants to fraudulently misrepresent the court proceedings and
to conceal their conspiracy, and the lack of public information concerning material

aspects of the conspiracy, the statute of limitation was tolled for Plaintiffs’

CLAIMS FOR RELIEF
FIRST CLAIM FOR RELIEF
Plaintiffs hereby incorporate each preceding and succeeding paragraph as though fully

set forth herein.

Defendants and their unnamed co-conspirators entered into and engaged in a
combination and conspiracy in an unreasonable and unlawful restraint of trade in

violation of §1 of the Sherman Act, 15 U.S.C. §1, et sea.

As a direct, material, and proximate result of Defendants’ violation of §1 of the Sherman
Act, Plaintiffs and members of the Class have suffered injury to their business and

property, within the meaning of §4 of the Clayton Act, till present day.

Plaintiffs and members of the Class are entitled to treble damages for Defendants’

violations of §1 of the Sherman Act under $4 of the Clayton Act.

COMPLAINTI6

 

 
 

 

Plaintiffs and members of the Class are also entitled to an injunction against

Defendants, preventing and restraining the violations alleged above, under §16 of the

Clayton Act.

SECOND CLAIMS FORE RELIEF

(Breach of Contract)

Plaintiffs hereby incorporate each preceding and succeeding paragraph as though fully

set forth herein.

Plaintiff had joined the organization believing her claims of being an incarnation of the
Supreme Being. He offered his services and provided all his original chants and
heritage to the organization. He would bring in thousands in revenue for the
organization. He contracted to serve an organization that would bring peace and
harmony not one that would polarize groups and actually destroy the sanctity of these

ancient traditions, the sanctity of the Government and the sanctity of the Judiciary.

The First Plaintiff had a valid contract with Defendants 8-9 to safeguard and protect his
interests. As officers of the Court they were duty bound to do so too. However in
colluding with the Defendants they in fact deepened the conspiracy and repudiated |

their contract with the Plaintiff. Please see attached Affidavit.

COMPLAINTI7

 
 

 

FOURTH CLAIM FOR RELIEF

Unjust Enrichment

Plaintiffs hereby incorporate each preceding and succeeding paragraph as though fully

set forth herein.

Defendants were unjustly enriched at the expense of the Plaintiffs and the facts speak
for themselves. Absent their manipulation and deceit Defendants would not have been

enriched to such an extent.

Plaintiffs have no adequate remedy at law for these misappropriated gains. The Court
should issue a constructive trust compelling Defendants to disgorge to Plaintiffs and all
unlawful or inequitable proceeds Defendants received, and all funds Defendants

unjustly retained that should have been paid to Plaintiffs

Each Defendant was at all relevant times fully aware of the conspiracy and substantially

furthered it as set forth above.

COMPLAINTI8

 
 

 

 

RICO together with the USA Government.

There is a likelihood that the Defendants 1-5 may disappear after the public concert of
March 9th at UCLA. Hence this Complaint and submission is filed simultaneously with
the Court and the Attorney General Offices and the District Attorney Offices. Both of
whom have been apprised of this matter. Hence the urgency of this filing and

submission.

Rico Civil remedies set forth ini8 U.S.C. $ 1964 (a) (b) and (c) which provides as follows:
a) The district courts of the United States shall have jurisdiction too prevent and
restrain violations of section 1962 of this chapter by issuing appropriate orders, |
including, but not limited to: ordering any person to divest himself of any interest,
Direct or indirect; In any enterprise; Imposing reasonable restrictions on the future
activities or investments of any person including, but not limited to, prohibiting any
person from engaging in the same type of endeavor as the enterprise engaged
in especially the activities which affect interstate or foreign commerce. The ordering of
the dissolution of such an organization and making provision for the rights of innocent

persons.

COMPLAINTI9

 
 

 

B) The Attorney General may initiate proceeding under this section. Pending final
determination thereof, the court may at any time entry such restraining order or

prohibitions, or take such other actions, as it shall deem proper.

C) Any Person injured in his business or property by reason of a violation of section 1962
of this chapter may sue therefore in any appropriate United States district court and
shall recover threefold the damages he sustain and the cost of the suit, including a

reasonable attorney’s fee.

The Defendants have left no stone unturned in the process of completely eliminating
and destroying the livelihood of the Plaintiff and preventing him from operating in a
capacity independent from them. Please see attached Affidavit. it is proved on the
preponderance of the evidence and on the balance of probabilities that the Defendants
have orchestrated a criminal organized crime and there is reasonable likelihood that

they will commit a violation in the future.

Courts are vested with broad equitable powers to remedy unlawful conduct, including
ordering intrusive, structural changes in wrongdoers’ entities and practices. The

Supreme Court has repeatedly emphasized that courts are vested with extensive

COMPLAINT20

 
 

 

equitable power to fashion appropriate remedies to redress unlawful conduct. Swann v

Charlotte - Mecklenburg Bd of Educ. 402 U.S. 1 (1971) the Supreme Court stated:

Once a right and a violation have been shown, the scope of a district court’s equitable
powers to remedy past wrongs is broad for breadth and flexibility are inherent in

equitable remedies.

“The essence of equity jurisdiction has been the power of the Chancellor to do equity
and to mould each decree to the necessities of the particular case. Flexibility rather
than rigidity has distinguished it. The qualities of mercy and practicality have made
equity the instrument for nice adjustment and reconciliation between the public
interest and private needs as well as between competing private claims.” Hecht Co v
Bowles 321 U.S. 321, 329-330 (1944) Accord California v American Stores Co, 495 US 271 284

(1990)

The Supreme Court has pointedly ruled where ‘the public interest is involved...those
equitable powers assume an even broader and more flexible character than when only a
private controversy is at stake. Porter v Warmer Holding Co 328 US 395 (1946) Accord
Virginian Ry Co v Sys Fed’n No. 40 300 US 515 552 1937. Courts of equity may and

frequently do, go much farther both to give and withhold relief in instances where the

COMPLAINT21

 
 

 

furtherance of the public interest are involved Golden State Bottling Co v NLRB 414 US

168, 179-80 (1973)

in accordance with these principles, courts have imposed a wide variety of highly
intrusive equitable remedies in institutional reform litigation to reform constitutional

violations and to foster paramount public interest, including various structural reforms.

Brown v BD of Bduc. 349 US 204 300-01 (1955) the Supreme Court ruled that courts has
very broad equitable powers to order structural changes in school systems to
desegragate schools including ‘ordering the immediate admission of plaintiff to schools |

previously attended only by white children.’

in Milliken b Bradley 433 US 267, 279-91 (1997), the Supreme Curt upheld the equitable
powers of a district court as part of a desecration decree to ‘order compensatory or
remedial educational programs for schoolchildren who have been subjected to past acts

of de cure segregation.

Local 28 of the Sheet Metal Worker’s Inti Association v EEOC 478 US 421 (1986) the
District Court found that Union Local 28 discriminated against non white workers in|

recruitment, selection, training and admission to the union. The Supreme Court upheld

COMPLAINT22

 
 

 

the district court’s imposition of an affirmative action program requiring Local 28 to
adopt various changes its practices and policies, including requiring Local 28 to ‘offer
annual, non-discriminatory journeyman and apprentice examinations select members
according to a white-non-white ratio to be negotiated by the parties, conduct extensive
recruitment and and publicity campaigns aimed at minorities, secure the court-
appointed administrator’s content before issuing temporary work permit and. Mining

detailed membership records.

The Supreme Court has likewise recognized courts’ expansive equitable authority to |
order structural changes and other intrusive remedies to redress unconstitutional prison

conditions.

Congress found that organized crime had extensively infiltrated and exercised corrupt
influence over numerous legitimate businesses and labor unions throughout the United
States and hence proposed a new threat to the American Economic system See S REF

NO 617 91 st Song 1st Sess. At 76-78 (1969) (S REF. No 91-617

The Senate Report further stated that civil RICO was patterned after the equitable relief
available under the antitrust laws and hence ‘brings to bear ... the full panoply of civil |

remedies...now available in the antitrust arena S.REF. No. 91-617 at 81.

COMPLAINT23

 
 

 

 

Congress stated that the purpose of RICO’s remedial provisions was to afford sanctions
and new remedies and accordingly mandate that RICO shall be liberally construed to
effectuate its remedial purposes. Section 904{a) of PUB L. No 91-452, 84 stat. 922, 923,
947. The Supreme Court has similarly characterized Section 1964 as a ‘far-reaching civil

enforcement scheme.

|The Senate Report regarding RICO also quoted approvingly the Department of Justice’s
view that ‘these equitable remedies would also seem to have a greater potential than
that of the penal sanctions for actually removing the criminal figure from a particular
organization and enjoining him from engaging in similar activity and that these
remedies are ftexible, allowing of several alternate course of action for dealing with a
particular type of predatory activity and they may also be effectively monitored by the

court to insure that its decree are not violated” S. REF No 91-617 at 82-83

Injunctions - AN injunction is the quintessential equitable order designed “to prevent
and restrain” violations of law under 18 U.S.C $ 1964(a). An injunction is a ‘coercive
rremey’ whereby ‘the defendant is enjoined by a prohibitory injunction to refrain from
doing specific acts; or he is commanded by a mandatory injunction to carry out specified

acts.’ DOBBS Vol One at 59,

COMPLAINT24

 

 
 

 

 

Divestiture, Dissolution and Reorganization - Section 1964(a) explicitly includes the the
equitable remedies of divestiture, dissolution and ‘reorganization of any enterprise’.
“Dissolution refers to a judgement which dissolves or terminates an illegal combination
or association - putting it out of business. Divestiture is used to refer to situations
where the defendants are required to divest or dispossess themselves of specified

property in physical facilities, securities or other assets.

California v American Stores Co 495 US 271, 290 n 16 (1990). Divestiture ‘deprives a
defendant of the gains from his wrongful conduct’ and ‘is an equitable remedy designed
in the public interest to undo what could have been prevented had the defendants not
outdistanced the government in their unlawful project.” Schine Chain Theaters v Unite
dStates 334 US 110, 128 (1948) Both dissolution and divestiture serve to put an end to the

unlawful combination or conspiracy and to deprive defendants of the benefits fo their |

conspiracy.

Disgorgement

Although ‘disgorgement’ is not explicitly listed in the remedies set further in 18 U.S.C $

1964, it is well established that ‘disgorgement’ is a traditional equitable remedy.

COMPLAINT25

 
 

 

Disgorgement requires a wrongdoer to yield the proceeds derived from his untawful
conduct and is an equitable remedy designed to deprive a wrongdoer of his unjust
enrichment and to deter other from violating the laws. SEC v First City Financial Corp.

890 F 2d 1215, 1230 (DC Cir 1989).

The Plaintiffs have hereby put the US Government on notice and the Court of their
relevant claims under the RICO provisions and stated above the Plaintiffs exercise their

exercise their right under section 16 of the Clayton Act to seek equitable relief. Section
16 expressly provides that private person ‘shall be entitled to sue for and have
injunctive relief.’ 15 USC $26. Juxtaposed with Congress’s explicit modeling of RICO’s
private treble damages provisions ‘on the civil-action provision of the federal anti-trust

law $4 of the Clayton Act.

The ‘prevent and restrain’ language under the antirust laws is virtually identical to the
‘prevent and restrain’ language under RICO’s section 1964(a). The Supreme Court and
over courts have repeatedly interpreted the ‘prevent and restrain’ language of the anti
‘trust laws is virtually identical to the ‘prevent and restrain’ language under RICO’s
section 1964(ba). As the Supreme Court has observed when Congress has used the same
words in RICO’s section 1964 as in the corresponding relief provision one the Sherman |

Act that later was enacted in the Clayton Act ‘we can only assume it intended them to

COMPLAINT26

 
 

 

have the same meaning that courts had already given to them Holmes 503 US at 268.

Therefore the scope of a district courts equitable authority under the anti trust laws.

The Supreme Court and lower courts have repeatedly interpreted the ‘prevent and
restrain’ language of the anti trust laws to not only authorize injunctions, dissolution
and divestiture, but also to broadly encompass order designed to ameliorate ongoing

and future ill effects of defendants’ past violations.

United States v United States Gypsum Co. 340 U.S 76 (1950) the Supreme Court ruled
that: A trial court upon a finding of a conspiracy to restrain of trade and a monopoly has
the duty to compel action by the conspirators that will, so far as practicable, cure the ill
effects of the ittegal conduct and assure the public freedom from its continuance. Such
action is not limited to prohibition of the proven means by which the evil was
accomplished but may range broadly through practices connected with acts actually
found to be illegal. Acts entirely proper when viewed alone may be prohibited. The
conspirators should, so far as practicable, be denied future benefits fro their forbidden

conduct.

Accordingly in that case the Supreme Court sanctioned a variety of equitable relief that

went ‘beyond the narrow limits of the proven violation’ including ordering the

COMPLAINT27

 
 

 

 

defendants to undertake actions in the future that will cure the ill effects arising from |

the defendants’ past proven violations.

|United States v Glaxo Group Ltd 410 US 52, 64 (1973) ‘The purpose of relief in an anti trust
case is so far as practicable to cure the ill effects of the illegal conduct and sure the

public freedom from its continuance.

Ford Motors Co v United States, 405 U.S. 562, 573 n.8 (1972) ‘The suggestion that
antitrust violators may not be required to do more than return the market to the status
quo ante.’ Is not a correct statement of the law...Rather the relief must be directed to
that which is ‘necessary and appropriate in the public interest to eliminate the effects

of the acquisitions offensive to the statute.’

international Boxing club v United States 358 U.S. 242, 262 (1959) holding that antitrust
relief to be effective, must go beyond the narrow limits of the proven violations and
hence may prohibit certain contracts until the effects of the conspiracy are fully

dissipated.

Schine Chain Theaters v United States 334 U.S 110, 128 (1948) (Divestiture and

dissolution “deprives the anti-trust defendants of the benefits of their conspiracy”

COMPLAINT28

 

 
 

 

Consistent with the Supreme Court’s decision in this area, The Eighth Circuit has stated:

Upon finding an anti-trust defendant guilty of a violation of the Sherman Act, a district
Court is ‘empowered to fashion appropriate restraints on the defendant’s future
activities both to avoid a recurrence of the violation and to eliminate its consequences.

National Soc. Of Professional Engineers v United States 435 U.S. 679, 697 (1978). In
| fashioning a remedy a district court should endeavor to ensure that the conspirators “so
far as practicable, be denied future benefits from their forbidden conduct” Thus the
district court may consider both the continuing effects of past illegal conduct and the
possibility of lingering efforts’ by the conspirators to capitalize on the benefits of their

past illegal conduct.

| The foregoing antitrust cases establish that equitable relief to prevent and restrain
future violations is not limited to relief prohibiting future conduct, but also broadly
encompasses relief designed to cure the ilt effects of violators’ past and/or ongoing
misconduct and to deprive then of the fruits of their misconduct.

The burden of proof in Government civil RICO lawsuits for equitable relief is a
preponderance of the evidence. United States v Local 560 of international Bhd. Of
Teamsters, 780 F. 2d 267, 279 n12 (3d Cir. 1985);

Therefore to obtain equitable retief is preponderance of the evidence that unless relief

is granted there is a reasonable likelihood of a future violation by the defendant.

COMPLAINT29

 
 

 

it can be proved on the preponderance of the evidence let alone on the balance of

probabilities that the Defendants conduct is:

1. Part of a pattern and not isolated

2. Were deliberate and not merely technical in nature and

3. The defendant’s business will present opportunities to violate the law in the

future

Please see the attached Affidavits.

The Supreme Court and other federal courts also have emphasized that mere ‘cessation
of violation...is no bar to the issuance of an injunction” because past violations are
‘highly suggestive of the likelihood of future violations. Hecht Co. Bowles 321 U.S. 327
(1944) SEC v Management Dyn Inc 515 F.2d 801, 807-08 (2d Cir. 1975); SEC v Frist City
Financial Corp Ltd., 890 F.2d 1215, 1228-29 (D.C. Cir 1989) Accord SEC v Bilzerian, 29 F.3d

689, 695 (D.C. Cir 1994).

COMPLAINT30

 
 

 

In accordance with these principles, courts have granted the United States injunctive
and other equitable relief in many civil RICO cases based on past violations and have
rejected arguments that injunctive relief was not necessary because the unlawful
activity had supposedly ceased. in these cases courts ordered injunctive relief even
though many of the wrongdoers had been convicted of crimes and were not in a
position to continue their unlawful conduct because they were imprisoned or removed
from office in the corrupt enterprise. Many of these Curts found it particularly
significant that these cases involved the corrupt influence of organized crime because |
of the threat of future violations “may virtually be presumed” from such organized
crime involvement. United States v Locol 1804-1, Intl. Longshoreman’s Ass’n 812 F. Supp

1303, 1316 (S.D.N.Y, 1993)

There is no requirement that before a civil RICO action can be brought, the defendant
must hav been previously convicted of a RICO violation or a RICO predicate act. SEDIMA

479 U.S. AT 488-93.

COMPLAINT31

 
 

 

MAKING DUE PROVISION FOR THE RIGHTS OF INNOCENT PERSONS

Section 1964(a) of RICO provides, in relevant part, that ‘district courts of the United
States hall have jurisdiction” to impose various equitable remedies ‘making due

provision for the rights of innocent persons.’

United States v Sasso 215 F.3d 283, 291-92 (2d Cir.2000), the second Circuit ruled that
requiring a corrupt former union official to contribute toward the cost of a court
authorized monitorship of the union to rid it of corruption was within the district courts’
discretion under Section 1964 (a) because inter alia it reduced the cost of monitorship to
be burned by innocent union members because such relief would help eliminate

corruption within the union.

The Manipulation of people in declaring they are the incarnation of the Supreme Being
and requiring people to put faith in her is equivalent to a crime of murder. She
completely destroys the person in the process and capitalizes on their wealth. To cover
up their crime they go to any lengths to manipulate the Governmental machinery, the

Judiciary and the State Bar Associations.

COMPLAINT32

 
 

 

In this respect all the Defendants have liability for a racketeering Act may be based on

Aiding and Abetting.

To establish the commission of a pattern of racketeering activity 18 U.S.C. $$ 1961 (5) and
1962(c) require that each defendant commit at two acts of racketeering, ‘the last of
which occurred within ten year....after the commission of a poor ‘rackterring act.

H.J. Inc v Northwestern Bell tel.com 492 U.S. 229, 237 (1989). The federal circuits have |
repeatediy held in both criminal (United States v Coon. 187 F.3d 888, 896 (8th Cir.1999):
United States v Shifman 124 F 3d 31, 36-37 (st Cir 1997); United States v Darden, 70 F. 3d
1507, 1526 (8th Cir.1995) and civil (Aetna Was. Sur. Co. v P&B Autobody, 43 F.3d 1546, 1560
(st Cir. 1994): Cox v Admin U.S. Steel & Carnegie 17 F 3d 1386, 1410 (11th Cir. 1994):

McLaughlin v Anderson 962 F. 2d 187, 192~93 (2d Cir. 1992}
Rico cases that a defendant’s liability for personally committing a predicate

racketeering act may be established by proof that the defendants aided and abetted the

commission of the racketeering act.

COMPLAINT33

 
 

 

PRINCIPLES OF RESPONDENT SUPERIOR

This principle is applicable to the Defendants. It is well established that a collective
entity, such as a corporation or labor union may act only though its agents and hence
may be held liable for the acts of its officers, employees and other agents. This is true
in both criminal prosecutions United States v Sun-Diamond Growers of California 138 F.
3d 961, 970 (D.C. Cir 1998) aff’d 526 U.S. 398 (1999) as well as in civil cases. See Untied
States v Brothers Constr Co. of Ohio 219 F 3d. 300, 310-311 (th Cir 2000) Davis v Mutual
Life Ins Co of New York 6 F.d 367, 378-80 (6th Cir 1993) (respondent superior liability in |
RICO cases permissible since corporate principals may act only through their agents).

Accord United States v Philip Morris USA Inc. 449 F. Supp. 2d at 892-93.

OKI Semiconductor Co v Wells Fargo Bank. 298 F.3d 768, 775-76 (9th Cir.2002) (‘This
possibility of respondent superior liability for an employee’s RICO violations encourages
employers to monitor closely the activities of their employees to ensure that these
employees are not engaged in racketeering. It also serves to compensate the victims of
racketeering activity. Vicarious liability based on the doctrine of respondent superior

thereby fosters RICO’s deterrent and compensatory goals.

COMPLAINT34

 
 

 

Therefore a collective entity may be held liable for the statement or wrongful acts of its
agents or employees when they are acting within the scope of their authority or the
course of their employment. See Burlington Indus.. Inc v Ellerth 524 U.S. 742, 756 (1998):
Restatement (second) of Agency $219 et seq. (1958) so long as the action is motivated at
east in part to benefit the principal. See Sun- Diamond Growers, 138 F.3d at 970; Local
1814, Intl’s Longshoremen’s Ass’n v NLRB 735 F.2d 1384, 1395 (D.C. Cir. 1984) Restatement

(Second) of Agency $228 (1958).

Moreover in civil actions ‘there may be no need to show that the agent acted to further
the principal’s interests - a showing of ‘apparent authority is often enough Sun
Diamond Growers 128 F.3d at 970 n.9 (D.C. Cir 1998) citing American Soc’y of Mech Eng’rs
v Hyddrolevel Corp 456 U.S. 556, 573-74 (1982). And even where the agent’s acton is
beyond the original express, implied or apparent authority, an act may be attributed to
the principal if it is later ratified either explicitly or by implication. See Cox v

Administrator U.S Steel & Carnegie 17 F.3d 1386, 1409 (11th Cir. 1994).

Indeed if the act is done within the course of employment and with intent to benefit the
collective entity, the collective entity is liable even if the act was untawful.(United
States v American Radiator and Standard Sanitary Corp. 443 F.2d at 204-05; Untied States

v Automated Medical Labs, 770 F. 2d 399, 407 (4th Cir.1985); Egan v United States 137 F.2d

COMPLAINT35

 
 

 

369, 379 (8th Cir. 1943). Or the act was done contrary to instructions or policies

(Automated Medical Labs 770 F.2d at 407; United States v Beush 596 F. 2d 871 877 (9th

Circuit).

It is well established that ‘the knowledge of the employees if the knowledge of the
corporation.’ Apex Oil Co v United States 530 F.2d 1291, 1295 (8th Cirs 1976) See e.g.
United States v Investment Enters Inc. 3 B.R. 495, 499 n.2 (Bankr. E.D. Va 1980 (‘The
knowledge of the employees is the knowledge of the corporation.‘ Apex Oil co v United
States 530 F.2d 1291, 1295 (8th Cir. 1976). See e.g. United States v Investment Enters Inc.
10 F.3d 263, 266 (5th Cir 1993) (corporation liable for offenses arising from interstate

transportation of obscenity based on president’s actions.

Duples Envelope Co v Denominational Envelope Co. 80 F. 2d 179, 182 (4th Cir 1935) |
(Corporation affected with constructive knowledge of all material facts of which an
officer acquired knowledge while acting in the course of his employment and within
scope of his authority United States v Josteyn 206 F.3d 144, 159 (1st Cir 2000) citing cases
for agent’s knowledge being imputed to the company. United States v Josleyn 206 F.3d
144, 159 (there is no requirement that a person be a central figure at a corporation in

order for that person’s knowledge to be imputed to the corporation.

COMPLAINT36

 
 

 

 

A principal is attributed with the knowledge acquired by its agent even if the
information is never communicated to it - New York University v First Fin. ins Co. 322 F,
3d 750, 753-54 & n.2 (2d Cir. 2003) or even after termination of the services of that office,

employee or agent.

See Acme Precision Prods. inc v Am alloys Corp 422 F.2d 1395, 1398 (8th Cir 1970)
(knowledge by a corporation, obtained by and through its arrivers and key employees of
facts of continuing importance to business of the corporation, even after termination of

services of that officer or employee is conclusive upon the corporation.

In affirming corporate criminal liability, the Supreme Court has noted that:
We see no valid objection in law, and every reason in public policy, why the corporation, |
which profits by the transaction can only act through its agents and officers, shall be
held punishable by fine because of the knowledge and intent of its agents to whom it
has entrusted authority to act in the subject-matter of making and fixing rates of
transportation and whose knowledge and purposes may well be attributed to the
corporation for which the agents act.

PRAYER FOR RELIEF

COMPLAINT37

 
 

 

Plaintiff demand relief as follows:
A. The Court exercises its equitable discretionary powers and the unlawful conduct

alleged herein by adjudges and decreed to violate Section 1 of the Sherman Anti-trust

Act, 15 U.S.C;

B. That Defendants be permanently enjoined and restrained from continuing and
maintaining the conspiracy as submitted in the Complaint under Section 16 of the
Clayton Anti-trust Act, 15 U.S.C Section 26 and to refrain from trading under the name

of Tibetan Buddhism and Hinduism such as Himalayan Master etc.;

C. That the Court award Plaintiff damages against Defendants for their violations of

federal antitrust laws, in an amount to be trebled under section 4 of the Clayton

Antitrust Act 15 U.S.C section §15, plus interest;

D, That the Court award Plaintiff damages against the Defendants specified for their
breaches of contract, as well as their breached of their implied duty of good faith

and fair dealing;

F. That the Court order Defendants to disgorge to Plaintiff any amounts by which|

Defendants were unjustly enriched directly at the expense of Plaintiffs;

COMPLAINT38

 
F. That the Court award Plaintiff damages for the loss of their livelihood, their costs for

this action as provided for;

G. That the Court direct such further relief it may deem just and proper.

Dated March 05 2019

COMPLAINT39

 

 

 
 

Nurbu Lama

99 Wail Street

Suite 594

New York City

New York

10005

E-mail: nurbulama999(@email.com

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NURBU LAMA Case No.: __CV -
NAMYGYAL DHONUP
ZAMBALA INC,
Plaintiff,
v. AFFIDAVIT OF LAMA NURBU

 

NEW CENTURY FOUNDATION; YUAN
MIAO; EMILIA WANG; WU HONG;
ANGELA CHEN; THOMAS E.MOORE;
CRAIG JAGO BEAUCHAMP; DAUGLAS J.
PETTIBONE; WINSTON KEVIN
MCKESSON;

Defendants,

 

 

| Lama Nurbu pay Homage to the Divine Mother

The Supreme being

The Universal spirit who is the ultimate guiding principle of this Universe.
The cause of creation

The bestower of salvation

AFFIDAVIT OF LAMA NURBU

 

 
 

 

 

Duly Depone under Oath

{| am a Tibetan Lama of the Gelug lineage from the Sera Monastery of South [ndia
Mysore india since 1987. | grew up amongst my fellow celibate monks and Gurus (Lamas)
in the monastery centered on discipline dedication and devotion to the Supreme Divine
Mother. | grew up on the teachings of Tibetan Buddhism and taught in such a
protected, trusting and sacred environment, under the shelter of my Guru (revered

| Lamas). In the sacred scriptures it mentions the incarnation of the Divine Mother and |
wanted to dedicate my life to such an incarnation, which is rare, we are devoted to such
beings and offer ourselves in selfless service to Her. | had not met such an incarnation,
so other than my Gurus words in obeying Her above everything, | prayed to meet such

an incarnation.

/The monastery was a pure environment, | did not know what lies, sex and deceit meant,
r grew up in an environment of love, compassion, truth and trust. We spent all of our
time in prayer, meditation and study of the scriptures. After fourten years of intense
study and teaching in the monastery up to the level of Geshe which is the equivalent of |
PHD. | left india and went to Taiwan to expand the monastery and more importantly the |
teachings of Dharma. All my Gurus including the Dalai Lama always said that we shoutd

share the Dharmic teachings with the Chinese. | dreamed of a world of Peace and

AFFIDAVIT OF LAMA NURBU

 
 

 

 

 

harmony. {| wanted to bring harmony between the Tibetan and Chinese Community and
share the sacred teachings to the world at large.

i came to the USA and was visit invited to the Bodhi Heart organization and share the
Tibetan Buddhism teachings | had studied and taught in the monastery. The interest
and number of students grew considerably, and | became a permanent resident in the
US. | took part in a number of inter faith conferences and found the USA to be a place of

compassion, love and truth. Please see the picture exhibits attached.

/During that time | was looking for an immigration lawyer that could help me with my
citizenship application, | was referred to a lady by the name of Angela Chen, she
claimed to be a professor of Law, she was running a private family business in that
office which had a State Farmers Insurance, her husband’s office and at the same time
New Century Foundation’s head office. | went to address legal questions with her, and
she started to discuss spirituality and we shared our spiritual background, i totd her |
was from the Gelug lineage from Sera Monastery. She offered me a book which she said
lis Yuan Miao, a Tibetan Shakti an incarnation of the Divine Mother, Tibetan Dakini

lineage holder.

In the book Yuan Miao declares herself as having a very successful material life as a

former CCTV director fully devoted to a life of Dharma and that her Grandmother’s

AFFIDAVIT OF LAMA NURBU

 
 

 

was a Dakini in Tibet. Dakini is a fully awakened woman. Her father’s side is a High
Official of the Chinese Communist Party (CCP’) and that her Grandfather is a Zen
Master. in the book she explains all type of spiritual miracles that happened to her.
She states in 1999 the Tibetan Deity Avalokita Ishwara appeared in her and told her that
she had to go to the USA. She also speaks of the Falun Gong organization attacking the

Zhongnanhai - Chinese central Government compound in that year.

Naive from the monastery | accepted what she said. 1 was brought up in a trusting,
non-political environment, | did not believe someone can use Dharma, Faith and
Religion to cheat people. 1! trusted what | read and wanted to meet her. | thought
together we can spread the Dharma teachings into China especially with her claims of

being an incarnation and my dream of devoting my life to such an incarnation.

| first met her in San Jose at Angela Chan’s office, and She told me that we were
destined to meet and that her and her students were praying for Manjushree the

Buddha of wisdom to come and guide their organization and that | had finally come.

The Gelug tradition my lineage is famous for being holders of the Manjushree deity.
She was excited when she saw me and stated that her prayers have finally been
answered. My heart was touched that an incarnation of the Divine Mother was waiting

for me to come and that it was destiny that | should be there. The incarnations that !

AFFIDAVIT OF LAMA NURBU 4

 

 
had been reading in the scriptures were true and that | would have an opportunity to
devote my life to such an incarnation and spread the sacred teachings in China. She

told all her students that | was the first Lama to join the organization.

i was invited to join them for dinner at Angela Chan’s house and she invited herself into
my car on the drive from the office to the house. in the car she was acting very

innocently looking amazed that | can drive stating that she was very innocent of the

 

modern worldly ways. 1 trusted everything she said, and she played on my love and
devotion to the Divine Mother and my lineage that | had shared with Angela Chan on

the first meeting.

At Angela’s house | was invited to spend the night there. In the dark of night, she came |
to my room and invited her into my bed, | was petrified and fell down, then she laughed
and stated that she was sent to me by my Guru and | have to sleep with her as part of
lan initiation. | was shocked, petrified, | never knew what sex was. | only knew that her
word was Law and | had to obey it. | grew up on the scriptures which mandates us to
ltake the words of the Divine Mother incarnation as sacred. We don’t question it, out of
faith and devotion we just comply and obey. Yuan Miao is 12 years older, | was never
physically attracted to her nor desirous of sleeping with anyone. t just wanted to

devote my life to an incarnation of the Divine Mother and spread the sacred teachings

AFFIDAVIT OF LAMA NURBU $5

 

 

 
in China and create peace between the Chinese and Tibetan communities. She told me
that | had to steep with her so | can assimilate with the Chinese community. | was an

ordained monk that knew nothing about sex. All | knew that if the Supreme Being

incarnate asks for my life | would give it.

| had no desire or need to sleep with Yuan Miao but did so on account of her asking me
to do so. The following day | left and went to Bodhi Heart organization, | told my
| students that | had renounced my monastic robes and would devote my life to the
service of the Supreme being incarnated. | considered it my good fortune to serve such
an incarnation, it was my lifelong dream. After leaving the Bodhi Heart Organization |
came back to Angela Chan’s house and waited for Yuan Miao and Dai Dai Fay Wang, her |
assistant. They came after two months. From then onwards | started teaching under
Ithe NCF banner. All the chants were my own which had been passed on in my lineage.

Yuan Miao was very eager to learn them and publish them under the NCF banner.

Within months CDs and books of my chants and hers were published. The
Transcendence Light CD contains most of my songs and chants. | further provided the

ShivaGaruda workshops. My workshops and chanting were entirely oral. | was paid a

 

 

monthly wage of USD 300 and out of that ! had to contribute USD 185 back to the
j

organization for my accommodation dues. Till date | have never received any

AFFIDAVIT OF LAMA NURBU 6

 

 
 

contribution from the sale they made on the CDS, the selling of my music and chants.
However, my love and devotion to the Divine Mother made me not question this

financial arrangement.

As a Tibetan descent that grew up in India my knowledge of Chinese and English is not
to a standard that | can write books. Within months Yuan Miao wanted to work on the
Love Sutra Lama book. She asked me questions of my background she was intrigued to
learn that my father’s family was from Logo Lake in Tibet and said she was writing a
book. The book was published in haste (within four months) and distributed, they put
one of my old monk pictures on the cover. She said during this span of time she had to
make as much money as possible for the organization. ! was paid a stipend of USD 200
a month yet my workshops teachings would generate USD 3000 - USD 5000 a month for
them. | thought all these funds were provided to further the causes of the non-profit

and the raising of consciousness in society.

Within months CDS, book and marketing material was published, and | had a full
schedule of teaching in the US and in China. Some of the concerts | would do with Yuan
Miao, my travels were always with her or her assistants. Given that | had first
j approached Angela Chen for immigration advice they had all my bio details from the

outset and even retained my passport. They changed my attire and started to refer to

AFFIDAVIT OF LAMA NURBU 7

 

 
 

me as the Love Sutra Lama, Tantra Master, Varjrayana Master. | never used these

names. | later realized it was a publicity stunt.

The NCF group was a very Controlling Group Yuan Miao controlled the format of all the
teachings and how | was dropped off and collected to each teaching. | was not allowed
to drive or own a car or drive anywhere myself. | was not permitted to live in a
residence other than the ones she chose. ! was not allowed to contact my family
community members or friends. She told me that | had to disconnect from them. They
kept my passport in their custody. | grew up in a monastic tradition that obeyed the
leader so naturally obeyed in the name of Dharma, in the name of my devotion to the

Supreme Being Incarnate.

My Tibetan friend Namygyal Dhonup from Taiwan came to visit me and told me he did
not believe her claims. He attended a few of the public programs and my teachings.
My US adopted Mother came to visit me and Yuan Miao acted very strange, she sat in
between me and my mother and was very possessive over me. She asked me not to be
in touch with my US adopted Mother. She further prevented me from meeting my
mother who was in Tibet at the time. My mother in Tibet passed away yearning to See

jme.

AFFIDAVIT OF LAMA NURBU 8

 

 

 
! continued with my oral teachings, we moved from Angela Chens house to Saturn and
Jupiters House. Yuan Miao was excessively possessive over me. She frequently forced
me to sleep with her. However, in front of the other male members Srikesh (full name
to be provided later) and David Holland she acted very distant, she told me she sleeps

j with them too and she did not want their hearts to be hurt.

| did not understand her need to sleep with men like this. Like | said above devotion

does not Judge.

| am a man dedicated to Truth. This dedication to truth helped me discover the
following:

At around March/April 2010 she had an immigration interview and asked that | come
with her. She begged that ! pray for her last life obstacle and that was her US
citizenship. It was the first time | saw her very fearful. | asked her but you tell the
Students in China you obtained your US green card by virtue of your special Skills, so
why is there a problem? She said she applied via political asylum of the Falun Gong
spiritual group. She asked me not to reveal this secret to anyone and that only |, Dai

Dai Fay Wang and Peggy knew of this secret.
i

AFFIDAVIT OF LAMA NURBU 9

 

 

 
| never saw a political asylum person freely spread a spiritual organization in China|
using Tibetan Buddhism and Hinduism without any difficulty. | began to realize that if
she can manipulate the Governments in her affiliation with a spiritual organization such
i
as the Falun Gong then it might be that she has manipulated all these people in her

i * * . . * . + .
claims on coming from a Tibetan lineage and her assertions of being an incarnation of

the Supreme Being. An incarnation of Quan Yin.

| noticed that she would state to the students in China, the US Government has
recognized her special skills and gave her permanent residency and that soon China will

take over the world. In front of the US students she states that she applied via political

 

 

asylum of the Falun Gong. This bought me back to the book she wrote that the Falun
Gong had attacked the Chinese Government in 1999. However, in 1999 the Falun Gong
stated that they had never attacked the Chinese Government, it was a peaceful
gathering of 10,000. However, to exert control over them the Chinese Government

stated that they attacked the Chinese central Government.

| then realized she was formerly a CCTV high level employee, her father is a CCP (China
Communist Party official. | started to observe her behavior and noticed that it was just |

manipulations and deceit. She can easily manipulate the US Government that she is a

AFFIDAVIT OF LAMA NURBU 10

 

 

 
political asylum applicant but in China criticize that same group that she used to obtain
political asylum from. | noticed that she in fact knew nothing about Tibetan as she
would whisper something in my ear that is Chinese and then state to the students, she
was talking in Tibetan with me. !t dawned upon me that | was under the illusion that |
had come to foster the harmony between the Tibetans and Chinese in spiritual
harmony. It seemed that | was just a pawn in a dangerous game. My Authentic, Tibetan
Lama identity was being used for this organization’s propaganda. The book Love Sutra
jLama is alt her words, manipulation and deceit. It is a counterfeit book on spirituality,
and she stole my identity for it. It gave her sham organization legitimation and she
| generated huge profits and growth in business. The website and teaching materials,

books and publications were thus divided into two groups. One for the USA markets and

 

one for the China market. She knew how to manipulate each group into her false

claims.

| noticed that funds donated and from the teachings were used for gambling in Vegas;
for expensive plastic surgery to remove the fat in her waist and other facial cosmetic
plastic surgery. | had to look after her and tender to her care and needs after each of
these surgeries. Very Expensive accommodation, wining and dining. | realized that the
teachings | had shared with her from my monastery and Gelug lineage in fact brought

legitimacy to her organization. They used me and my monk heritage image and

 

AFFIDAVIT OF LAMA NURBU 11

 
identity. | was just a pawn in a big conspiracy of theirs to discredit the ancient

traditions of Tibetan Buddhism and Hinduism.

| began to distant myself from her, | did not know how to get out of the organization, it
was so controlled. She must have noticed this distancing as her following actions was
an attempt to gain leverage over me to bind me in the organization further, | was their
cash cow. In the Sera Mon house one evening in front of David Holland and Dai Dai fay
| Wang, she pulled out a knife placed it in my hand and asked me if | loved her then show
display my loyalty by drawing blood from my hand and offering it to her. As soon as the
knife was in my hand, David Holland called the police, and they stated that | had tried
to injure her. The police then said this seems to be a family issue and left.

|
| was later sent to the teachings in China during that time | met a lady by name of Jian
Ciao and started to develop a relationship. 1 wanted to get out of NCF and show Miao
that | wanted to leave. Yuan Miao came to find out about this relationship and became
ballistic and wild. She ordered that | pay USD 100,000 forthwith. Out of the USD 300 {
was paid, | had to give USD 185 towards monthly rent. Where would [| get USD 100,000

from. She clearly wanted to enslave me into the organization with such demands.

Controtled within the organization there was no way | could have that money to pay. in

AFFIDAVIT OF LAMA NURBU 12

 

 

 
return she wanted my life time services to her. All the donations that students had

given me personally in teachings had to be given to her and the NCF organization.

One evening in October 2071 at night whilst every one was asleep | left the house and
the organization. | called my US adopted mother and she requested that | go to the
Mendocino house in Manchester. She told me NCF is a cult. [| never knew what a cult

was. | went to the house and did a long mediation retreat.

{in November 2011 NCF wrote to my US adopted mother asking money from her for
alleged sexual assaults | had done. NCF was doing this to cut all the financial support |
had with anyone so | would have no option but to return to them. NCF in November

2011 started circulating e-mails and news that | had been guilty of sexual assauit.

| spent most of the time to myself and gradually started teaching, these instantly
became a success and people started to become interested in my teachings, news
spread that | was teaching again. In July 2013 | received a phone call from Emilia Wang,
ishe called stating that a prisoner | had met in the Long Beach Terminal tsland prison

had just been released and was eager to meet me and needed my help. | wanted to

 

hetp and told her that | am currently in Northern CA not Southern CA. She said it was

 

AFFIDAVIT OF LAMA NURBU 13

 
fine they would drive up, and | provided the address and we arranged to meet close to

the house.

| did not meet Emilia Wang or the released prisoner, | was met with a man who asked if
| was Lama Nurbu and left a huge bundle of paper in my hands. { saw it was a
|Complaint from Emilia Wang alleging sexual assault. |! was shocked. Nothing as
claimed in the Court complaint and documents occurred. it was all false.

i was referred to a lawyer named Tom Moore. He told me not to worry he will have a
talk with NCF. | did not hear anything until March 21 2014 in an e-mail stating that the
lawyer of Emilia Wang had scheduled a deposition of Wu Hong on a rape case. { had
never heard of Wu Hong. | drove all the way from Northern CA to Southern CA to attend
jthe deposition. However, once | reached LA, my lawyer Tom Moore did not let me enter
nor was | able to meet him.

|
i was later contacted around April 2015, | was informed of some settlement discussions
that had taken place and that Douglas Pettibone stated that this case was not about
j money it was about something else. This is the only information that t was given. |
thought it would be resolved as soon as possible. However, at one point Mr Moore

asked that | admit that | watched a phone with prostitutes on it. | told him | never did

AFFIDAVIT OF LAMA NURBU 14

 

 

 
 

 

 

 

as they allege why should | admit this. For my deposition | was not allowed to review

the papers, or have a translator in the room. i was asked to sign the papers and drop

him to the airport straightaway.

Ail the evidence that was submitted in Court was the propaganda of NCF, like the
question and answers sheet she provided making false claims and allegations on me
and stating that | was part of the Tibetan separatist groups, she made false claims that
i had committed sexual assault and rape of many women. Lamas are sexual predators.
In fact all the projections on me were in fact her own. She had a group of women
always with her and would do anything at her bidding. They were paid for it with
expensive accommodation, wining and dining and believed in her claims of being a

Divine incarnation.

Trial was scheduled without a jury and without a court reporter, | did not know such
things were required and my lawyer did not think it was necessary. At trial Tor Moore
very distant from me. Emilia Wang was in the Court room. Yuan Miao and Angela Chen
was also present at Court but outside. During the four day trial my lawyer was very
distant with me, he kept asking me not to talk to him and to keep a distance. | did not |

have a clue what was happening. Neither was a translator present.

AFFIDAVIT OF LAMA NURBU 15

 
In court my lawyer did not offer into evidence what i had given to prove my innocence. |
have no experience in this and my lawyer refused to help or abject to the false
allegations put on me in Court. They stated that | had committed sexual assault, Emilia

Wang testified to this effect. In Court.

They stated that they did not know that | had a fake passport and that | was hiding my
true identity from them. David Holland had found my passport in my room and that |
was born in Nepal when the book Love Sutra Lama states | was born in Tibet. The
evidence that they kept my passport in their custody and that | did not write the book
was not presented in Court. They painted my image as a counterfeit teacher that lied

about my identity and sexually abused people.

In Court Emilia Wang stated that she was not close to Yuan Miao but the evidence |
submitted that they purchased a house together at the start of this claim, was

i dismissed.

i spent my entire life a monk in a monastery dedicated to a life of devotion, trust and
love. In Court this CCTV lady is using the US Court system to establish my identity. |
When in fact they had been capitalizing on my identity and Tibetan Buddhism. The

Court verdict finding against me was later published online. A domain by the name of

AFFIDAVIT OF LAMA NURBU 16

 

 

 
lamanorbu.com was created publishing this false information and has been given the
USA Court stamp of approval. Please see attached Exhibit.

ij
| next became a victim of several online attacks and NCF went out to destroy my image

globally especially in China. | requested Go Daddy to remove this, but they stated they

 

could not and that the owner of the domain had paid to be anonymous. However, the
website is all the propaganda of NCF. It publishes their false claims and even their
lawyer Douglas Pettibone’s website was linked publishing how he had achieved justice
for sexual assault victims and he portrayed me as a criminal on his website. These

websites were linked with other Anti Buddhism and Anti-Hinduism organizations.

Love Sutra Lama is all about a book that states monks cannot achieve enlightenment
without coming to her feet and that | had my first experience of kundalini awakening
with her. She was writing testimonies about herself using my identity. All of this was
fake and was the main reason | left the organization. Such an incarnation never
declares her to be one, It must be felt and acknowledged by others. in this cases she
was writing her own propaganda and publishing it in the name of Tibetan Buddhism and |
Hinduism.. This is what my friend Namygyal Dhonup warned me about. These ladles
such as Emitia Wang just want a comfortable life and NCF provides this to them. They

would do anything at their bidding.

 

AFFIDAVIT OF LAMA NURBU 17

 
This Court Verdict gave them more ammunition to attack me. {| recalled at the end of
trial my lawyer Tom Moore told me that Yuan Miao would be mad at him for stating that
| NCE was a cult. He later told me that | need not worry | was now free of NCF. | was
not. The attacks never stopped. The links to these attacks were linked with other
organizations such as the www.enliahten.org.tw which publish on their website that the
fundamental doctrine of Tibetan Buddhism requires followers to practice having sex

with as many partners as possible, including unlawful sexual relationships. This

website is Chinese owned and discredits Tibetan Buddhism and Hinduism.

All the teachings that | had scheduled in the USA were cancelled as someone would
report that | was a counterfeit teacher based on this USA Court verdict. In July 2015 |
was invited to Spain for teachings. On the way back at the airport immigration | was
[taken into further questioning at the airport. Someone had complained that | had a
fake passport. The immigration officials eventually let me proceed after seeing that my

| Passport was genuine.

NCF found out that | had an interview for my US citizenship in 2014 and went to report
that | had these cases on me. This stalled my citizenship application since 2014. My

case was not even moved to Washington DC in 2014 and nor to New York in 2017 when |

AFFIDAVIT GF LAMA NURBU 18

 

 

 
became a New York resident. The immigration office held it in the San Francisco

California titt date.

In October 27 2015 | received an e-mail from Tom Moore providing a tentative ruling, he
told me he was disappointed with the result but that | am now free of NCF. | called him
{and told him | wanted to appeal, my silence will make me guilty. He said | cannot do an
appeal as there was no Court Reporter. | was adamant to keep fighting and | decided to
appeal this decision. Tom Moore discouraged me so | went to a someone who
advertised himself as a super lawyer Winston Kevin McKesson. {| provided him all the
| evidence. | made every effort to meet him when he requested, | am not resident in

Southern CA. | truly hoped he was the one that could solve this matter.

In December 2015 | married Angel An Jing, she was very supportive of my fight. She was
from China. We got married in Northern California. in January 2015 | was doing a
| workshop in Berkeley and during that workshop | was served with a case of an alleged
rape case that of Wu Hong. It claimed that during a teaching at NCF i seduced and

raped her. | did not even now who this lady was. ! recalled in April 2014 Tom Moore had
attended a deposition of Wu Hong in LA. | was not allowed to attend. They moved this

case from LA County to Almeda Court in Northern CA.

AFFIDAVIT OF LAMA NURBU 19

 

 

 
 

They destroyed all the teachings that | had organized. Even major retreat centers that
hosted my teachings cancelled given the strength of the USA Court verdict. 1! posted
| pictures of my wedding on Facebook and every page was attacked. The lady | married
was first very supportive of my fight. However she stated she could not stay anymore,
She was depressed. In April 2016 she left and went to China from Washington DC. We |
Stayed in touch for a few months, but she chose to never return, her life in China was

better. It was clear that NCF would not let me do any teachings nor permit me to get

married.

My livelihood was destroyed. My family was destroyed. it was imperative that | clear my

name and | was hopeful that Mr McKesson would do the job.

| had to put up my story online so ! created lamanorbu.net. My friend is the
granddaughter of the Native American Sitting Bulls helped me. However her Church the
Sacred Heart organization was attacked with Federal claim Complaints by Emilia Wang,
Yuan Miao and NCF. She had no choice but to withdraw all support towards me. | had
to withdraw the website eventually. There was no way !| could get my story out. | was
i

hopeful that at least in the Appeal and in the second case they inserted in the Alameda

Court that this matter would be resolved.

AFFIDAVIT OF LAMA NURBU 20

 

 
| met Kevin when a settled statement was being agreed upon in October 2016 and in
early 2017 he told me he was preparing the Appellant Brief. | had no communication
from him until January 2019. This is after a series of e-mails | sent him requesting for
an update on my case. We convened a meeting and he told me that my appeal was in
June or July 2018 and that we lost. He did not have the time to tell me and that we still

have the second case in the Alameda Court.

He told me that we could not appeal this further as the Appellate Court Justices said
they would impose sanctions on him and he would have consequences to face with the]

CA Bar if he proceeded with the appeal. He told me a pre-trial conference was scheduled

 

for the second case and | wouid be provided with an update and the transcript of the
Appeal case by end of week. Till the date of today March 05 2019 | have not been
provided with the transcript of the Appeal case nor an update to the second case. |
;made enquiries with the Alameda Court and they informed me that the case had been
transferred to the Stanley Mosk Court in LA. At the Stanley Mosk Court they could not
find that Court number on the system nor could they find the Plaintiff Wu Hong name

on the system.

it is too costly for me to keep having to go to LA for this matter. Given that the Plaintiff

is a Peoples Republic of China resident and she claims that she was seduced and raped

AFFIDAVIT OF LAMA NURBU 21

 

 

 
in China at one of the NCF’s teachings with me. | have requested that this case be
transferred to New York and tried with this matter. The California Bar Association lost

the papers of the lawyer that tried to help me on two occasions on a no fee basis.

| hereby submit under Oath that the contents and evidence provided by the Defendants
under oath at the LA Superior Court; the subsequent appeal at the Court of Appeal, the
cases entered in the Alameda Court transferred to the LA Superior Court Stanley Mosk
| Court are perjured, false and part of an organized crime by a Chinese organization that

manipulates people in the name of Tibetan Buddhism and Hinduism and particularly

 

preys on those in immigrant and minority communities. They claim special psychic
abilities in front of the public, yet the truth is that they are in fact a group of fraudsters
that have mastered manipulation of the innocent public; the Californian Judicial system,
the California Bar Association and even the US Government. There is an ongoing
pattern of obvious deceit and manipulation in providing false testimony in the judicial
and executive branches of the system to secure decisions and judgments based on

Same.

Upon obtaining these Awards, Opinions, Judgments, US immigration residency and
citizenship based on false evidence from the US judiciary and the US immigration they

use this in the ethnic communities to claim they are the Supreme Being incarnate

AFFIDAVIT OF LAMA NURBU 22

 

 
based on their predictions that such misfortunes and fortunes would happen as

| awarded by the Judiciary and the US immigration. Their followers would take this as
proof of their claims of being such an incarnation and donate huge sums of money to

their organization registered as a Non-profit in San Jose USA by the name of New

Century Foundation.

They further prey on people who are devoted to Tibetan Buddhism and Hinduism and
once committed to their organization they destroy them if they want to leave, either
through death or destroy ail their financial support to leave them isolated and in ano
choice position but to return to them. Their actions are causing a disgrace to these
ancient traditions and the sanctity of the Government and the Judicial Order. tn the
interest of TRUTH, justice, fairness, social order, religious freedom, autonomy and the
prevention of further crimes by this organization it is humbly requested that this

destructive behavior be stopped.

This Affidavit is being made at the earliest opportunity after being provided the opinion
of the Court of Appeals in January 2019 and obtaining a recoding of the Appeal
thereafter. An obvious pattern began to emerge as the second California Barred lawyer
refused to provide any updates and provided inconsistent and false information in our

last meeting in January, for reasons best known to him. The lawyers that were retained

AFFIDAVIT OF LAMA NURBU 23

 

 

 
for this matter either developed conflicts of interest as the case progressed and/or

became incompetent to handle the matter.

The evidence on which the claims rested were based entirely on perjury and deceit to
manipulate the judicial system in an attempt to destroy a person that left and walked
away from a destructive cult organization by the name of New Century Foundation
(NCF’). They obtained Court verdicts based on false evidence and then published it
fontine in a campaign to discredit Tibetan Lamas and Tibetan Buddhism. They have
actively publicized the Court’s verdict to spiritual organizations and the community at

large. It is now apparent that this is part of a wide conspiracy.

In the name of Tibetan Buddhism and Hinduism they are conning and exploiting many
people to believe in their leader Yuan Miao and are swindling money in the name of
ireligion and faith. it is not an organization dedicated to the raising of consciousness
Dut rather one that is based on exploitation, excessive lust, deceit, destructive cult]
behavior. This case has implications for the Judiciary; the California Bar Association; the
Body that regulates immigration, the Government. It demonstrates how a Chinese
foreign group can utilize the US legal and governmental system to manipulate their

|| agenda, discredit Tibetan Buddhism and Hinduism and destroy the lives of many

AFFIDAVIT OF LAMA NURBU 24

 

 

 
persons who vouch their faith on such a group to loot them of their wealth and then

destroy them if they speak out.

 

i
| Lama Nurbu hereby declare under the penalty of perjury and declare under oath that

the contents stated herein in this document are true and correct.

ae,

Scent

Lama Nurbu, Affiant

Subscribed and sworn before me on this day of March 05 2019

MEETTOOK KIRAN NARGIS T. Esa!
} Natary Public - State of New York

: No. 02ME6286714 |

Qualified in New York C . -* |

My Commission Expires 7. ...)24 4

vd

 

Notary Public

AFFIDAVIT OF LAMA NURBU 25

 

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Namygyal Dhonup

c/o Nurbu Lama

99 Wall Street

Suite 594

New York City

New York

10005

E-mail: nurbulama999@gqmail.com

SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF SAN DIEGO

1) NURBU LAMA
2) NAMYGYAL DHONUP
3) ZAMBALA INC,

Plaintiff,
Vv.

1) NEW CENTURY FOUNDATION;
2) YUAN MIAO;

3) EMILIA WANG;

4) WU HONG;

5) ANGELA CHEN;

6) ;DOUGLAS J. PETTIBONE

J) CRAIG J BEAUCHAMP;

8) WINSTON KEVIN MCKESSON
9) THOMAS E MOORE

Defendants,

 

 

Case No.; — CV -

 

AFFIDAVIT OF NAMYGYAL DHONUP

 

Sweet eee Neel Ngee! Noell Net! Sot! Smee” Smee” Set Senet Seat! Soe” Neer! Nee Sage! Se?

1

 

 

AFFIDAVIT OF NAMYGYAL DHONUP

 
oOo CO SY DB A

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

| Namygyal Dhonup also known as Chin Yuan Chu of Tibetan origin
Pay Homage to Guru Padmasambhava

The Great Lama of all the realms

The Guiding principle and essence of the Universe

Duly Depone under Oath

That | am a life time practitioner of the Nyingma and Kagyu lineages. The Nyingma is
known as the oldest of the 4 lineages of Tibetan Buddhism. Nyingma literally means
‘ancient’. The Founder is Guru Padmasambava who came from India. The Nyingma
School is associated with Thermas hidden treasures. When Buddhism was declining
during the rule of King Langdarma. Guru and his disciples hid numerous scriptures in

ritual objects and relics in caves and rocks on mountains. In relevant times they appear.

The Himalayan tradition is in my blood, by virtue of my birth, family and | have met and
studied with countless monks and Himalayan Masters throughout the years - both of
Tibetan and Hindu. 1 lived in India and my father had a business and traded along the
Himalayan trade routes. Therefore the science to discern a genuine from a counterfeit |
learnt at an early age. Please see Exhibit - an article from the Sinorama widely read

pubtication in Taiwan.

2
AFFIDAVIT OF NAMYGYAL DHONUP

 
10
1]
12

IS during the rule of King Langdarma. Guru and his disciples hid numerous scriptures in

16 ||
ritual objects and relics in caves and rocks on mountains. In relevant times they appear.

17
18

20
21
22

23

25
26
27
28

 

 

| Namygyal Dhonup also known as Chin Yuan Chu of Tibetan origin
Pay Homage to Guru Padmasambhava

The Great Lama of all the realms

The Guiding principle and essence of the Universe

Duly Depone under Oath

That 1 am a life time practitioner of the Nyingma and Kagyu lineages. The Nyingma is

known as the oldest of the 4 lineages of Tibetan Buddhism. Nyingma literally means

ancient’. The Founder is Guru Padmasambava who came from India. The Nyingma
13 i

14 [School is associated with Thermas hidden treasures. When Buddhism was declining

The Himalayan tradition is in my blood, by virtue of my birth, family and | have met and
studied with countless monks and Himalayan Masters throughout the years - both of
Tibetan and Hindu. | lived in India and my father had a business and traded along the
Himalayan trade routes. Therefore the science ta discern a genuine fram a counterfeit |
learnt at an early age. Please see Exhibit - an article from the Sinorama widely read

publication in Taiwan.

3
AFFIDAVIT OF NAMYGYAL DHONUP

 

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

| came to Taiwan and expanded my family business and founded Zambala inc.

Zambata is the Buddha that brings abundant riches to the mind, body and spirit
according to Tibetan Buddhism. We became a supplier and consular on many Buddhist
artifacts, history, sacred stones, Thankas, antiques and scriptures.

We support products made by traditional Tibetan artisans; so our handcrafted statues,

figurines and paintings are intricate and detailed. In fact, we contribute a portion of our

Inet proceeds to humanitarian aid in india, Nepal, and Tibet. We are well versed with

the Himalayan regions and its ancestors.

Our own Zambala incense comes from natural medicinal herbs from the highest altitude
in the world: Tibet and the Himalayan belt. Aromatic herbs have been known for their
natural heating powers for centuries. Skillfully prepared incense can Induce sleep, calm
the mind, alleviate pain, and drive away harmful spirits. Zambala incense is formulated
according to Ancient Tibetan Scriptures. The nectar in the incense is blessed with sacred

prayers for over 49 days by renowned Tibetan Masters.

Eco-friendly practices are part of our mission as we promote biodegradable and natural

products through media, newsletters, and advertising. We take pride in preserving and

purifying the environment. Many Lamas and Masters come to the store to purchase

these products.

3
AFFIDAVIT OF NAMYGYAL DHONUP

 
10
11
12
13
14
15
16
17
18
19
20
2]

22

24
25
26

27 |i

28

 

 

Many counterfeit products have flooded the market by China. Sorting counterfeits from

genuine requires powers of discernment as well a heritage and the ones that

understand ft.

| first met Lama Nurbu in Taiwan in 1999. | was very fond of him he had a beautiful
grace with him. He was a strict ordained monk at the time. His devotion to his faith
was exemplary. He embodied devotion and his love for the Divine Mother knew no

bounds.

1] would take him to parties and watch his behavior. | always noticed he kept a

respectful distance from women. In fact they were the ones who were interested in him.
He never touched any of the alcohol that was served. | knew he was a man of integrity
and | becarne very good friends with him and we kept in touch when he went to the

USA.

i heard Lama met a Shakti. It was the first time | heard of Yuan Miao through Lama
Nurbu. | came to the USA to visit. | attended one teaching and felt that the chants that
Lama were doing had more resonance that Miaos, the crowds generated too had more
interest in Lama. | did not feel her claims on who she is was accurate. Her marketing
material looked more like self-centric propaganda about herself. She claimed she is of

4
AFFIDAVIT GF NAMYGYAL DHONUP

 
10
lI
12

13

 

 

 

Tibetan descent especially in the Nyingma lineage and family members have been
Thermas. There is nothing to that effect. Her past is that she was formerly married

with a daughter and a CCTV Director with her father and family are officials of CCP.

It was apparent that she had no spiritual discipline or prowess. Many of the students
were in fact interested in Lama. His words had more gravity. | was shocked to learn
that she manipulated Lama’s devotion to the Divine Mother to request Lama to sleep
with her and to drink alcohol. | told Lama not to believe in her claims, | knew the

innocence he had from the monastery did not equip him with the reality of the world.

My Zambala business was doing well when | had opened up and branched out in the
USA in 2005. in 2008 Yuan Miao first came to the store to request ! put the Love Sutra
Lama book on sale in the stores. The book was written in Chinese which | do not know
how to read. | saw Lama’s picture on it and kept is as a sign of respect. Lama
informed me afterwards that he did not write that book it was written by Miao to
promote the Divine Mother and NCF teachings. He had not read the book but trusted

Miao.

In our culture we do not have concepts to cheat, deceive and manipulate people in the

name of Dharma.
5
AFFIDAVIT OF NAMYGYAL DHONUP

 
Bh

10
il
12
13
14
15
16
17
18
19
20
21

27
28

 

 

In 2013 an employee of Zambala informed me that Yuan Miao had referred about me in

one of her books as someone of low morals, no faith, a cheater and sexual abuser.

Everyone in the community knew it was me when they read it. | did not understand why

)she attacked me like this, when | only met her briefly and in fact | tried to help her sell

her book.

i noticed that her organization started to spread like mushrooms especially once they
managed to get hold of the marketability of Lama and the Tibetan Buddhism identity.
They have exploited peoples love, trust and faith in Tibetan Buddhism and Hinduism and
capitalized on it. They then persecute the genuine ones in books sold in the

community, in the judiciary and in the Government.

Whilst they were expanding | noticed that my sales especially in the USA branch was
declining, to the extent that we are operating at a loss and cannot pay the rent. We are

now in the process of commencing bankruptcy proceedings.

| met with Lama in early 2019 and it became apparent that this was part of a big
conspiracy to capitalize and trade in the name of Tibetan Buddhism and Hinduism.

Seek to destroy us but then capitalize on a growing market worth 80 billion US dollars.
6
AFFIDAVIT OF NAMYGYAL DHONUP

 

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23

25
26
27
28

 

 

NCF in collusion with other organizations such as enlighten.org publish the following:

Bodhisattva Xuanzang stated in the past: ‘It is difficult for the correct dharmas to
manifest if the erroneous ones are not destroyed.’ ’Tibetan Tantric Buddhism is a
parasite on Buddhism. It is not Buddhism and is originated from Hindu Tantric Yoga
with copulation tantra as the core practice. For those grass-roots and die-hard
supporters of Tibetan Tantric Buddhism, CEO Zhang Gongpu urges them to find out
the contents which have been disclosed by the Foundation and thereby verify the
doctrines of Tibetan Tantric Buddhism accordingly. He hopes that those supporters,
upon their verification, can break away from the hypocritical and worthless practice
as soon as possible, and will also decide to strongly condemn the copulation
practice of Tantric Buddhism altogether. in this way, the true Buddhists should urge
the Dalai Lama to make a public declaration together with the other three major
sects of Tantric Buddhism: Tibetan Tantric Buddhism will abandon the Coupte-
Practice Tantra and its cultivation and practices, effective immediately. Or they can
make another public declaration: The doctrines of the Couple-Practice Tantra, which
was introduced from Tibet to Taiwan, belong to Lamaism exclusively and have
nothing to do with orthodox Buddhism. Only those declarations can help Taiwan
society remain truly peaceful and free. (Reported by You Shugqing) 20110701All these

signs prove that Tibetan “Buddhism” is an evil cult and the sexual assaults by the
7
AFFIDAVIT OF NAMYGYAL DHONUP

 
10
it
12
13
14
15
16
17
18
19
20
21
22
23

25
26
27
28

 

 

lamas are not merely isolated cases because its doctrines are fundamentally

wrong.

This conspiracy becomes apparent. NCF destroyed me and Lama and now is publishing
marketing material that claims she is a:
Himalayan Dakini Master

Himalayan Master

Please see the attached Exhibit ~ which is her flyer for a teaching at UCLA. As a matter
of urgency we request an investigation dane by the Chinese Government on her back

ground and the authenticity of her claims.

We want a stop to the use of these sacred terms on her and her organization and we

demand the reliefs set forth in the Complaint.

DATED: February 9 2019

4S/ N. Dhonup

 

Namygyal Dhonup

8
AFFIDAVIT OF NAMYGYAL DHONUP

 

 
10
tl
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

 

9
AFFIDAVIT OF NAMYGYAL DHONUP

 
oe we Ss

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

wT

CHIN-YUAN CHU, Affiant
Subscribed and sworn to before me this 09 day of February, 2019

MIEETTOCK KIRAN NARGIS T. Esq!
Notary Public - State of New York |
No. G2ME6286714 7

Qualified in New York County
My Comiitission Expires 7/29/2021

4
a

 

 

 

Notary Public

AFFIDAVIT OF CHIN-YUAN CHU

 
10
ll
12
13
14
15
16
17
18
19
20
2)
22
23
24
25
26
27
28

 

 

Namygyal Dhonup
c/o Nurbu Lama

99 Wall Street

Suite 594

New York City

New York

10005

E-mail: nurbulama999@qmail.com

SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF SAN DIEGO

1) NURBU LAMA
2) NAMYGYAL DHONUP
3) ZAMBALA INC,

Plaintiff,
Vv.

1) NEW CENTURY FOUNDATION;
2) YUAN MIAO;

3) EMILIA WANG;

4) WU HONG;

5) ANGELA CHEN:

6) :DOUGLAS J. PETTIBONE

7) CRAIG J BEAUCHAMP:

8) WINSTON KEVIN MCKESSON
9) THOMAS E MOORE

Defendants,

 

Case No.; CV -

 

AFFIDAVIT OF NAMYGYAL DHONUP

EXHIBITS

 

Smet eet geet See ee Sa” ea Saget” apt! me” me” me” Sse See! a” Noe ee”

i

AFFIDAVIT OF NAMYGYAL DHONUP

 
 
 

 

 

 

 

 

 

 

 
 

 
 

 

 

 

 

 

 

 
 
  
 
 

 
 
 

 
 
   
 

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 
 

 
 

 
Ongoing & Upcoming Events - New Century Foundation 2/14/19, 71:46 AM

Ongoing © Upcoming Events

 

Phoenix Rising: Sacred Mantras for A New Earth @ UCLA!

Rise from ashes.
Journey beyond birth and death.
Awaken the heart of wisdom.

Saturday | 3.9.19 | 6 — 8pm

hitps://www.newcenturyfoundation.org/support/media-archive/events/ Page lof 9

 

 
Ongoing & Upcoming Events - New Century Foundation 2/14/19, 17:46 4M
Schoenberg Hall
> RESERVE SEATS HERE «< ~,

The Phoenix soon rises at UCLA! Save the auspicious date! UCLA welcomes
Teacher Miao and the Phoenix Rising band to Schoenberg Hall. Prepare to invoke
the high vibrational energies of New Earth and multidimensional existence. This
event is open to UCLA students and the general public. Reservations are required
as seating ts limited. Please remember to reserve seats in advance! Hear from the
heart and be a contributory drop to this unforgettable, transformational evening.
May we “hear” well and awaken our primordia! wisdom for the benefit of ail
beings.

We express our deep gratitude to dear aily and friend, Dr. Helen Lavretsky, Direc-
tor of the Semel Institute, for her devotion and intent to manifest this concert at
UCLAI

The concert is being supported by the Program on Integrative Menta! Health of
the Jane and Terry Semei Institute of Neuroscience and Human Behavior at
UCLA.

Semel institute

httos://Awww.newcenturyfoundation.org/support/media-archivefevents/ Page 2 of 3
Ongoing & Upcoming Events - New Century Foundation 2/34/19, 1:46 AM

Heather Powers Keyboard wuliar a vocals
Jason Michael Powers DP G vocals:

‘Eddie Young Bass, cetlots flutes
Nick Young Star fivacels

oo
wares! gna ence

ae haa acl, pena nae

 

 

https://www newcenturyfoundation.org/support/media-archive/events/ Page 3 of 9

 
Ongoing & Upcoming Events - New Century Foundation 2/14/79, 11:46 AM

 

 

 

 

An experiential workshop
with Teacher Miao

SUN | 3.10
2:00 — 3:30pm
UCLA | Semel institute
C-Floor Auditorium (C8-183)

»>REGISTER HERE<<

The Yoga of Joy is not merely a yoga “practice,” but rather an entire Wisdom Way
of living and embracing life, including cultivating the first awareness: that we will
inevitably “die” one day. Every human being must face and one day embrace the
greatest inevitability of death. Embody the Wisdom of Joy to become fearless and
resolve anxieties or worries around death and dying. Engage spontaneous ener-
getic practices and receive transmissions of Joyful Wisdom from Teacher Miao’s
Himalayan lineage teachings.

Teacher Miao’s workshop is part of the 4th annual Integrative Medicine and
Mental Health Conference at UCLA — The Healing Power of Spirit: Overcoming
the Fear of Death & Dying, also spearheaded by Dr. Helen Lavretsky. The 2-day
weekend conference will be a profound and practical immersion in resolving our
fears around death. Rather than just attend Teacher Miao’s workshop, we
welcome our NCF community to attend as many events as possible to learn and
transform our relationship with death and dying.

We have mucn to learn in the West around this sacred initiation and passage to

https://www.newcenturyfoundation org/support/media-archive/events/ Page 4 of 9
Ongoing & Upcoming Events - New Century Foundation 2/14/19, 47:46 AM

the Spirit realms. We would like to acknowledge and honor especially those
presenters who will appear before and after Teacher Miao on Sunday,

Years ago Teacher Miao shared with Felicia Tomasko, the Editor of LA Yoga, that
the West needed to learn to celebrate death in the same way as we might a
wedding or a birth. When this occurs, it wil demonstrate that the West has trans-
formed and deepened jis understanding about “death.” She went on to say that
most people in the West enter a negative, even depressive spiral around death of
loved ones or even as we approach our own impending death; however, this can
be changed through our own conscious intent to relate with death. By allowing
death to be one of our “master” teachers, we can uplift ourselves and spiral
“upward,”

Ongoing Classes in Asia

 

For a link to ongoing classes in Asia piease click here for a listing of Locations,
Times and Contact information.

 

Ongoing Classes | Los Angeles, CA

 

Join Jin Lian Hua at Sivertake Yoga

https: //www. newcenturyfoundation org/support/media-archive/events/ Page 50f 9

 
Ongoing & Upcoming Events ~- New Century Foundation

 

 Mertuwes the-wicdam of your heart
2. tavged and balances both physical and spieiiial axpocts
o tiewlates blood usd subtle energies
 Penaeoten | iestals pacar by hariunialag Yin and Tang
Serccgyeheas your Vajra Natirn

Connect to the sourse of hernlers, anaynesal energy and
neture “bane” fo the Source af joy, reedoe aol abundgnce
within wi, Celebrate fe anal iyfaily anita Heaven, Seis are
Earth. Ya fa suof

 

hitps://www.newcenturyfoundation.org/support/media-archive/events/

Jit Lowy Mine Goce, Carey Kae hed
fang Sader ivimaenind by the Wadiaede!
hoaley arty as a bendgider

af Tage af fey, Yuga Theragist,
ayant ahd Thecknalic Matetian
idwated, dvimatiwark Tec aoner tie
Kwebsatiot gen} Ghiateg theragiet. Mast
ieportantly, is the footstegy af her
root jendher she ales to he a Geeple
wf joy” aeed bo Peis

ehehies 4 trum “Tram Gated.”
dedieatadt te hedging nthe
ihe Deine potential iw the

 

  
    
 

 

Yo ia sao! eons, com

2/14/49, 11:46 AM

Page 6 of 9

 
 

Ongoing & Upcoming Events ~ New Century Foundation 2/14/19, 146 ARM

 

 

 

 

For more information: jIh@newceniuryfouncation.org

Silverlake Yoga | 2810 Giencale Blvd, Los Angeles, CA 90039

Ongoing Saturday Classes | Campbell, CA

Aittos://www newcenturyfoundation.org/support/media-archivefevents/ Page 7 of 9

 
Ongoing & Upcoming Events - New Century Foundation 2/14/19, 37:45 AM

Come join us in a spirited and playful session of Yoga of Joy!

Together, we will breathe (Ef LAER), chant mantra GES GIES), dance GAS
fiz)

..and of course, play, :-)

immerse yourself in the vibration of universal love and energy, and recognize who

you truly are!

Time: 10--12:00 noon most every Saturday

Location: 1160 W. Latimer Ave, Campbell, CA 95008

Class Includes: Yoga of Joy, including breathing exercises, and mantra chanting.

Yoga of Joy taught by Julie Chang
For further information, or first time participants, please email:

Yikuan@newcenturyfoundation.org / YiCheng@newcenturyfoundation.org

Vajra Wind / Breath of Life | Irvine, CA

Join Jin Lian Hua at The Goddess Temple of Orange County

hitos//wwewnewcenturyfoundation.org/support/media-archivefevenis/ Page &af 9
Ongoing & Upcoming Events - New Century Foundation 2/14/19, 11:46 AM

Lien ay the.
al aiiaeuty

 

hitps://www.newcenturyfoundation.org/support/media-archive/events/ Page Gof

 
